DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/30/2021 have been fully considered but they are not persuasive. The applicant argues that the prior art does not teach “the first stabilization data includes auto focus (AF) data on a position of the lens in the first direction, and optical image stabilization (OS data on a positions of the lens in a second direction and a third direction, and the second direction is perpendicular to the first direction, and the third direction is perpendicular to the first and second direction”. Furthermore, the applicant asserts that Zhou does not describe data on a position of the lens in an incident direction of light. Likewise, paragraph [0045] of Zhou only states, "The correction motion along each axis (e.g., x, y, z) may then be collected into a single 3.times.3 "correction motion rotation matrix."" The x, y, and z axes are not described with respect to an incident direction of light. The examiner disagrees with the applicant and asserts that the image stabilization system of Zhou captured motion data in the X, Y and Z directions. The examiner asserts that the camera of Zhou will have an image capture plane along a first and second axis and an axis perpendicular to the image capture plane that is aligned with the axis of incident light. The examiner views the Z axis as the axis aligned with the axis of incident light and the X and Y axis as perpendicular to the optical axis. Therefore, motion data related to the Z axis indicates the first stabilization data includes auto focus (AF) data on a position of the lens in the first direction (Z axis) and optical image stabilization (OS data on a positions of the lens in a second direction (X axis) and a third direction (Y axis), and the second direction (X axis) is perpendicular to the first direction (Z axis), and the third direction (Y axis) is perpendicular to the first  (z axis) and second direction (X axis). Furthermore, the applicant argues that Zhou does not describe exposing a first row in a first section, performing a read operation of the first row in a second section, exposing a last row in a third section, performing a read operation of the last row in a fourth section, and generating stabilization data on positions of the lens in the first and third sections (for the first and last rows). The examiner disagrees with the applicant and asserts that Zhou teaches in Paragraph [0039] reading out sequentially, e.g., from the top of the sensor to the bottom of the sensor using a rolling shutter exposure method. Therefore, each line will be exposed and then subsequently read out from a first row to a last row. Therefore, Zhou teaches exposing a first row in a first section (first row of the image sensor), performing a read operation of the first row in a second section (readout is performed in a second process after the exposure process), exposing a last row (last row of the image sensor) in a third section (processing section of exposing the final row in the rolling shutter process), performing a read operation of the last row in a fourth section (processing section of reading out the final row in the rolling shutter process), and generating stabilization data on positions of the lens in the first and third sections (anchor rows). For these reasons the rejection over the prior art is maintained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1:	Claim(s) 1-5, 7-16, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over US 2013/0044230 A1 Zhou.
2:	As for Claim 1, Claim 1 is rejected for reasons discussed related to Claim 9.
3:	As For Claim 2, Zhou teaches wherein the output circuit outputs the image data, the image time information, the AF data, AF time information on a time at which the AF data is generated, the OIS data, 
4:	As For Claim 3, Zhou teaches on Paragraphs [0039-0040] wherein the stabilization data generating circuit further generates second stabilization data (multiple motion samples are captured for each image) on a motion of an object and second stabilization time information on a time at which the second stabilization data is generated (timestamp for the sampled rows), and the output circuit further outputs the second stabilization data and the second stabilization time information.
5:	As For Claim 4, Zhou teaches wherein the output circuit outputs the image data, the image time information, the AF data, AF time information on a time at which the AF data is generated, the OIS data, OIS time information on a time at which the OIS data is generated, the second stabilization data, and the second stabilization time information (Paragraphs [0033 and 0039-0040]).
6:	As For Claim 5, Zhou teaches in Paragraph [0038] further comprising: a synchronizer circuit configured to receive the image data from the video acquiring circuit (image data from image sensor), receive the image time information (capture time from clock), the first stabilization data, and the first stabilization time information from the stabilization data generating circuit (motion sensor data and time of motion sensor read operation), and generate synchronous data on the basis of the image data, the image time information, the first stabilization data, and the first stabilization time information, wherein the output circuit outputs the synchronous data generated from the synchronizer circuit.
7:	As For Claim 7, Zhou depicts in Figure 8 and teaches in Paragraphs [0048 and 0055] wherein the first stabilization data includes position information of the lens (focal position) at an exposure section of a pixel for acquiring the image data.
8:	As For Claim 8, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] wherein the video acquiring circuit includes a pixel array in which a plurality of pixels are arranged in a matrix form (CMOS sensor), and the stabilization data generating circuit at least one time point of (1) an exposure start time point of pixels of a first row among the plurality of pixels for acquisition of the image data, (2) a read operation start time point of the pixels of the first row, (3) a read operation end time point of the pixels of the first row, (4) a read operation start time point of pixels of a last row among the plurality of the pixels for acquisition of the image data, and (5) a read operation end time point of the pixels of the last row.
9:	As For Claim 9, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] an image sensor comprising: a video acquiring circuit (1208) including a plurality of pixels arranged in a matrix form, and configured to acquire image data obtained by converting light incident through a lens into an electrical signal using a target pixel group of at least some of the plurality of pixels, wherein the video acquiring circuit exposes pixels of a first row of the target pixel group in a first section, performs a read operation of the pixels of the first row in a second section, exposes pixels of a last row of the target pixel group in a third section, and performs a read operation on the pixels of the last row in a fourth section; a clock signal generating circuit (1160 in Figure 11b) configured to generate and output a clock signal on current time information (timestamp Paragraph [0007]); a stabilization data generating circuit (motion sensor circuit)) configured to generate first stabilization data on positions of the lens in the first and third sections, and generate image time information on a time at which the image data is acquired and first stabilization time information on a time at which the first stabilization data is generated, on the basis of the clock signal (Paragraph [0039]) (Zhou teaches capturing rows of image data and motion data and associating a timestamp from the clock at the time of readout); and an output circuit (data is output from the processor 1216) configured to output data received from the video acquiring circuit (1208) and the stabilization data generating circuit (1224), Zhou teaches wherein the first stabilization data includes auto focusing (AF) data on a position of the lens in the first direction (Paragraph [0055]), and optical image stabilization (OIS) data on 
10:	As For Claim 10, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] wherein the stabilization data generating circuit generates the image time information and the first stabilization time information on at least one time point of a start time point of the first section, a start time point of the second section, an end time point of the second section, a start time point of the fourth section, and an end time point of the fourth section.
11:	As For Claim 11, Claim 11 is rejected for reasons discussed related to Claim 2.
12:	As For Claim 12, Zhou depicts in Figure 5 and teaches in Paragraphs [0039-0040] wherein the stabilization data generating circuit further generates a second stabilization data (data for multiple rows) on a motion of an object in the first and third sections (different rows), and second stabilization time information on a time at which the second stabilization data is generated, and the output circuit further outputs the second stabilization data and the second stabilization time information.
13:	As For Claim 13, Claim 13 is rejected for reasons discussed related to Claim 4.
14:	As For Claim 14, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] An image processing system comprising: an image sensor (1208) configured to generate image data acquired by converting light incident through a lens into an electrical signal, image time information (310) on a time at which the image data is acquired, stabilization data (motion data 215) on a position of the lens, and stabilization time information on a time at which the stabilization data is generated; an image data processing circuit (1216) configured to perform an electronic image stabilization (EIS) processing operation on the basis of the image data, the image time information, the stabilization data, and the stabilization time information, and output image processing data generated on the basis of the EIS processing operation; and a display circuit (1220) configured to 
15:	As For Claim 15, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] wherein the image sensor includes a pixel array having a plurality of pixels arranged in a matrix form (CMOS sensor), and generates the image time information and the stabilization time information on at least one of a first time point, a second time point, a third time point, a fourth time point, and a fifth time point, the first time point is an exposure start time point of pixels of a first row among the plurality of pixels for acquisition of the image data, the second time point is a read operation start time point of the pixels of the first row, the third time point is a read operation end time point of the pixels of the first row, the fourth time point is a read operation start time point of pixels of a last row among the plurality of pixels for acquisition of the image data, and the fifth time point is a read operation end time point of the pixels of the last row.
16:	As For Claim 16, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] wherein the image data processing circuit (1216) calculates a time point at which a time, corresponding to a difference between the second time point and the fourth time point, has passed from the first time point to determine an exposure start time of the pixels of the last row, and the image data processing circuit performs the EIS processing operation on the basis of the image time information, the stabilization time information, and the exposure start time point of the pixels of the last row.
17:	As For Claim 18, Zhou depicts in Figures 3B and 12 and teaches in Paragraphs [0021-0023, 0025, 0033, 0038-0040, and 0048] wherein the image sensor further generates motion data (220 in Figure 2) at least one of the image data, the image time information, the stabilization data, the stabilization time information, the motion data, and the motion time information.
18:	As For Claim 20, Zhou teaches in Paragraphs 0024, and 0048-0055] wherein the image data processing circuit comprises: a stabilization vector generating circuit (the direction of motion in the X, Y,Z direction is determined) configured to generate stabilization vector data on the basis of the image time information, the stabilization data, and the stabilization time information; and a stabilization circuit configured to perform the EIS processing operation on the basis of the image data and the stabilization vector data, and generate the image processing data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

19:	Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0044230 A1 Zhou in view of Official Notice.

	Official Notice is taken that it was well known in the art before the effective fining date of the claimed invention to output data in cameras in a single port in order to reduce the number of required output wires and therefore, reduce manufacturing costs.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the output port of the camera of Zhou to output data in a single port in order to reduce the number of required output wires and therefore, reduce manufacturing costs.
21:	As For Claim 17, Claim 17 is rejected for reasons discussed related to Claim 6.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M HANNETT whose telephone number is (571)272-7309.  The examiner can normally be reached 8:00 AM-5:00 PM Monday thru Thursday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/JAMES M HANNETT/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        
JMH
August 11, 2021